Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 20-31 in the reply filed on 6/24/22 is acknowledged.
Claims 1-19 and 32-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/20, 12/15/20, 9/17/21 and 5/17/22 were filed after the mailing date of the present application on 9/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 1-19 and 32-40.
Allowable Subject Matter
Claims 20-31 are allowed.  Claims 20, 23, 26, and 29 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method of programming a word of non-volatile memory cells in an array of non-volatile memory cells, in combination with other cited limitations, the method comprising: ramping up a voltage on control gate terminals of the word of non-volatile memory cells during a first time period; ramping up a voltage on the source line terminal of the word of non-volatile memory cells during a second time period after the first time period; and ramping up a voltage on the erase gate line terminal of the word of non-volatile memory cells during a third time period after the second time period as recited in claim 20.
Claims 21-22 are therefore allowed because of their dependency on claim 20.
The prior art of record fails to disclose a method of programming a word of non-volatile memory cells in an array of non-volatile memory cells, in combination with other cited limitations, the method comprising: ramping up a control gate voltage on control gate terminals of the word of non-volatile memory cells to an intermediate voltage during a first time period; ramping up a source line voltage on the source line terminal of the word of non-volatile memory cells during a second time period after the first time period; ramping up an erase gate voltage on the erase gate line terminal of the word of non- volatile memory cells during a third time period after the second time period; and ramping up the control gate voltage on control gate terminals of the word of non-volatile memory cells during a fourth time period after the third time period as recited in claim 23.
Claims 24-25 are therefore allowed because of their dependency on claim 23.
The prior art of record fails to disclose a method of programming a word of non-volatile memory cells in an array of non-volatile memory cells, in combination with other cited limitations, the method comprising: ramping up a voltage on control gate terminals of the word of non-volatile memory cells to a first intermediate voltage during a first time period; ramping up a voltage on the source line terminal of the word of non-volatile memory cells to a second intermediate voltage during a second time period after the first time period; ramping up a voltage on the erase gate line terminal of the word of non-volatile memory cells and further ramping up the voltage on the source line terminals of the word of non-volatile memory cells and further ramping up the voltage on the control gate terminals of the word of non-volatile memory cells to a third intermediate voltage during a third time period after the second time period; and ramping up the voltage on control gate terminals of the word of non-volatile memory cells during a fourth time period after the third time period as recited in claim 26.
Claims 27-28 are therefore allowed because of their dependency on claim 26.
The prior art of record fails to disclose a method of programming a word of non-volatile memory cells in an array of non-volatile memory cells, in combination with other cited limitations, the method comprising: ramping up a voltage on the source line terminal of the word of non-volatile memory cells during a first time period; and ramping up a voltage on the erase gate line terminal of the word of non-volatile memory cells and ramping up a voltage on control gate terminals of the word of non-volatile memory cells during a second time period after the first time period. as recited in claim 29.
Claims 30-31 are therefore allowed because of their dependency on claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2014/0119122) disclose a method of programming the nonvolatile semiconductor memory device. The programming method includes applying a first voltage greater than a ground voltage to a selected word line at a first time; applying a second voltage greater than the first voltage to the selected word line at a second time that occurs after a predetermined period from the first time; applying the ground voltage to a first unselected word line directly adjacent to the selected word line at the first time; and applying a third voltage greater than the ground voltage to the first unselected word line at the second time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824